» 9?,3;2 ~03,@(/,/1)

FBE©EWE@ my

©@UmoFcHHWN/MPPEALS
Abel Acosta, Clerk SEP @§ wis

Court of Criminal Appeals
State of Texas

Po BOX 12308, capitol station A@@M@@STQ,@Y@W<

Austin, TX 78711~2308
Dear Clerk of the Court:

RE: Ex parte Brent Alan McLean
WR-27,322-O8 / WR-27,322-09 / WR-27,322-10

I filed motions for reconsideration (Ex parte Moussazadeh, 361 S.W.3d 684)
in the above referenced cases a few months back and was wondering if the
Court had made a determination as to the claimed mistakes of the trial court
used to dismiss these writs in the first place.

 

The trial court, on recommendation fromtjszistrict Attorney of Collin County,
determined that the reason I was not eleigible for mandatory-supervision
was because lof my conviction for sexual performance by a child in 2005, when
in fact that conviction became final before that ineligible conviction was
placed on Texas Government Code §508.149 in September 2005. I was finally
convicted of that offense in March, 2005, so it does not apply to me. The
DA's office mistakenly used the September 2005 law to say that I was ineleigible
for release to mandatory supervision when in fact I was eligible in 2013
when the Parole Board denied my release on June 5.

Thank you for your assistance in this matter, and I await your quick reply.

Sincerely, ; §
j .

Brent Alan McLean 3663292
Boyd Unit - 200 Spur 113
Teague, TX 75860-5174